DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending in this application. 
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 12/8/2020 is acknowledged.  The traversal is on the ground(s) that there is no burden of search between the methods and the uncharacterized product cell cultures. This is not found persuasive because there is no way to predict the aspects of the cell culture that should be searched or considered, when the only qualifier is that it is optimized by unspecified “bioinformatic data”.  The vast set of parameters which are to be considered or changed in the elected method for unspecified cell cultures of any type does not lead to any specific type of cell, cell culture method, expansion protocol, or final product.  Further, the basis of the restriction was a lack of unity between inventions I and II, indicating that Group I fails to provide an inventive step over the art of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are under examination.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2020.
	This application is a National Stage application under 35 USC 371, from PCT/EP2016/065093, claiming priority to an EP document filed 6/30/2015.  The Certified Copy 
	The preliminary amendment to the specification has been entered.
	The IDS filed 12/20/2017 has been entered and considered.
	The Drawings as filed are suitable to the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes
With respect to step  (2A)(1) The claims are directed to an abstract idea of organizing information, wherein patient data is collected, compared to known data, and then used to select parameters for a cell culture process. "Claims directed to nothing more than abstract ideas (such 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mental processes recited in claim 1 include:
“comparing said patient’s bioinformatic data with known data…” (mental step of comparing sets of data)
“selecting ex vivo cell culture procedure parameters based on the comparison…” (mental step of selecting data and organizing data).
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no 
Claim 1 fails to actually culture any autologous cells.  Claim 1 fails to apply the “selected ex vivo cell culture procedure parameters” to any actual autologous cell culture. No practical application of the results of the method are set forth.
Claim 1 recites the additional element that is not an abstract idea: “obtaining and storing a patient’s bioinformatic data” which is a data gathering step.  
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Dependent claims 2-7 have been analyzed.  Dependent claims 5-7 are directed to further abstract limitations.  Dependent claims 2-4 are directed to additional steps of data gathering.  
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.  Dependent claim 5, directed to monitoring a therapy, wherein cells cultured by the method of claim 1 may, at some point, reach patent eligibility, if the claim were to recite all the steps required to make the correlations required in claim 1 between the specific bioinformatic data and the specific parameters which are altered, then recite active steps of culturing the cells according to the selected protocol of claim 1, and then specific steps of administration of the expanded cell culture as the therapy, including monitoring effects, and specific steps of how one determines which bioinformatic parameters were correlated to a superior effect.  The nebulous, results based language of claim 5 does not 
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Collecting “bioinformatic” data of a patient and storing that data, is routine, well understood and conventional in the art. Patient medical records have been in use for over a hundred years which meet the requirements of the claims.  More specifically, Rambaud (PTO-1449) discloses obtaining and storing information characteristic of the health and/or psychological status, as well as identity data, immunity history, medical history and clinical data of previous disease, treatments and therapies. Centeno (US 9,095,562 B2) collects information as to patient disease, growth factors expressed by autologous cells, genetic data of the patient, age, etc.  Fosset (2012)  reviews how age, gender and seeding density of the cells affects ex vivo autologous cell cultures.  Nies (2015) discusses a clinical trial of a particular type of ex vivo cell culture, and the patient data collected includes many of the parameters of claim 2. Activities such as data gathering do not improve the functioning of a 
	Dependent claims 2-7 have been analyzed with respect to step 2B. Dependent claims 2-4 relate to the data gathering discussed above.  Dependent claims 5-7 set forth additional abstract limitations.  Abstract limitations cannot provide significantly more than a judicial exception as they are a part of it.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  As suggested earlier, should claim 5 be amended to clearly recite positive active method steps which apply the results of claim 1 in a real world process which is not a routine, well-understood or conventional process it might reach eligibility.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention..
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to practice the claimed invention one of skill in the art must collect all possibly relevant “bioinformatic data” from a patient which may be relevant to ex vivo 
b) The specification provides prophetic guidance for making and using generic ex vivo cell culture protocols at Figure 1, and pages 3-4.  It is said to combine “variant and invariant processes”, wherein variations include length of culturing, different media, or different media changes, etc.; invariant processes include cell purification and cell concentration. Pages 5-6 of the specification set forth further lists of possible variant steps or parameters in view of the “bioinformatic analysis” of the patient data and accumulated other data. The analysis is prophetically suggested to be a pair-wise comparison between each patient data element and each culture parameter, PCA, or a list of clustering techniques; the analysis is to be iterated as desired.
c) The specification provides a single working example at page 7.  Bioinformatic data of the patient that is collected is “initial in vitro cell multiplication rates” which are analyzed to determine an optimal length of culture, and prophetic elements suggesting addition of unspecified growth factors to increase the rate of multiplication.
d) The invention is broadly drawn to methods of attempting to correlate nonspecific patient bioinformatics data with an effect on ex vivo cell culturing protocols.  Any and all data which can be associated with a patient is encompassed.  Any cell type is encompassed. Any ex vivo culturing process is encompassed. A variety of generically stated statistical techniques are 
e) g) State of the art:  Patient-specific ex vivo autologous cell culture protocols are known to be tricky to select and apply. The product of these protocols is often the reintroduction of the cultured cells into the host; thus high standards for reproducibility, specificity and selectivity are present. As discussed in the book Ex Vivo Cell Therapy (1999, ed. Schindhelm and Nordon, Academic Press), in the introduction (Nordon p1-3) and particularly chapter 13 (Mandalam et al p273-292), cell culture protocols for autologous cell therapy are quite varied, and largely depend on both the disease to be treated and the cells selected as the treatment.  At a minimum, “An ex vivo process involves harvesting cells from patients or donors, in vitro manipulation to enhance the therapeutic potential of the cell harvest, and subsequent intravenous transfusion…” and “Process development requires a comprehensive overview of scientific and technological advances encompassing in vitro methods for cell isolation and growth, devices for cell processing, and the initial clinical evaluation of these ex vivo devices and processes.” (Introduction p1) The type of cell to be cultured alone requires consideration as to what cell type to select, how to isolate it from patient/ disease and normal sources, how it should be cultured, and expanded, such as in a flask or a bioreactor, what known physical parameters which affect culture growth (substrate, temperature, oxygenation, density, pressure, media changes) and consideration of known biological parameters which affect culture growth (serum, growth factors, antigen or antibodies added, antibiotics, antifungals, contaminants, multiplication rate etc).  Then known parameters which affect cell cultures which are intended to treat a specific disease must be considered (relevant activation, feeder cells, growth factors, length of culture prior to applying any collected patient bioinformatic data to change any one parameter. One of skill then must consider what elements of a patient’s medical record would be relevant to autologous ex vivo cell culture parameters.  A limited few of these are known: age of the donor, disease status of the donor, immune response of a donor, prior diseases or immunizations, et al as summarized by Rambaud (PTO-1449), Fosset (2012) and Nies (2015).  For each change in a parameter, Rambaud, Fossed and Nies had to strenuously control against other changes, and closely study the resulting ex vivo cell cultures to determine whether any type of change in any of the specific parameters provides a benefit, no change, or is a detriment to the final cell cultures.  Known patient specific changes to these cell culture processes are very limited in nature, related to specific steps in the expansion process.  Any change in the cell culturing process has to be double checked and followed through to determine what happens in the final cell culture product.  There is no provided correlation between the varied types of bioinformatics data recited and encompassed by the claims and any specific parameter of autologous ex vivo cell culture protocols.  The specification provides no guidance as to how to select a parameter which would correlate with or be affected by the collected “bioinformatics data.”  For example, how the diet of the patient may or may not affect ex vivo autologous cell cultures of NK cells is entirely unknown.  If the patient is a vegetarian, the specification fails to set forth how to alter a cell culture protocol to achieve a superior result: would a temperature of culture be changed? A different growth factor be added? The unpredictable autologous ex vivo cell cultures can be, and that even small changes in parameters unrelated to patient data can drive large changes in the final culture leading to a useless product.  Should a stable autologous ex vivo cell culture of a specific cell type be achieved, one of skill must then select a cell culture protocol parameter that is somehow related to a type of patient data, thoroughly test out how changing the protocol to reflect that type of data affects the autologous ex vivo cell cultures, determine any effect on the final product (the autologous cells) and try to determine if any changes that are observed are specific and selective to the condition, and whether they are statistically significant.  The lists of possible bioinformatic data, along with lists of protocol steps which may be relevant to autologous cell culture protocols is an invitation to experiment in an unpredictable technology.
f) The skill of those in the art of molecular biology is high.
h) The claims are broad because they are drawn to methods of collecting all possibly relevant “bioinformatic data” from a patient which may be relevant to ex vivo autologous cell culture procedures, compare that collected data to “known data” from other patients or sources, and then somehow identify protocol optimizations which should be made based on those data.  No specific cell types are recited, no specific diseases to be treated are recited, no correlation of protocol steps or parameters to patient data are provided in the claim..


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 1 are unclear.  The method is stated to be a method of optimizing a protocol procedure, however the method only leads to selecting a procedure or parameter and not modifying it.  Further in the preamble, the “in any suitable order” makes no sense for this method- one cannot select parameters based on a comparison that hasn’t taken place (if step 3 were performed first).  This should be deleted.
The term "bioinformatic data" in claim 1 is a relative term which renders the claim indefinite.  The term "bioinformatic data" is not defined by the claim, the specification does not The term “bioinformatics” is a term which describes “an interdisciplinary field that develops methods and software tools for understanding biological data, in particular when the data sets are large and complex. As an interdisciplinary field of science, bioinformatics combines biology, computer science, information engineering, mathematics and statistics to analyze and interpret the biological data. Bioinformatics has been used for in silico analyses of biological queries using mathematical and statistical techniques.” (Wikipedia) This is not a term which defines a type of data which is connected to or correlated with a patient.  Bioinformatics, as a field, covers nearly any aspect of biological information that can be analyzed.  Bioinformatics as a term also refers to: “the collection, classification, storage, and analysis of biochemical and biological information using computers especially as applied to molecular genetics and genomics” (Merriam-Webster) which is not a definition or classification of specific data which is correlated to or connected to a patient.  The metes and bounds of this term as it applies to the claimed methods is unclear.  One of skill would not be apprised of the types of information intended to fall within the scope of the claim.  The definition in the specification is not a limiting definition, and limitations from the specification cannot be read into the claims.
Even when this term is modified by the list of claim 2, the metes and bounds are indeterminable.  Many of the listed terms themselves are generic to many types of data: “patient health indicators such as patient current medical condition” fails to set forth what data is actually intended to be applied- an assessment of the words “the patient is in good health” or “the patient has a relative risk score that is above average for their age for the development of type II diabetes” or “blood sugar = 120” are each quite different in nature and it is entirely unclear how 
Further in claim 1, the metes and bounds of step ii) are unclear.  It is unclear what the basis of comparison is to be in this step, where the “bioinformatic” data of the patient is “compared” to known data from other patients, or the patient’s own genomic or proteomic data.  It is unclear how comparing, for example, a patient’s diet to their own proteomic data would accomplish in terms of the method steps of claim 1.  The claim fails to particularly set forth and distinctly claim what action the comparison comprises, and how any result is then qualified or quantified.  It is further unclear how any of the results of the comparisons are then to be applied in the following step.
	The metes and bounds of step iii) are entirely unclear.  The metes and bounds of the term “ex vivo cell culture procedure” are unclear.  It is unclear what part of the procedure is being referred to, and what parameters are to be correlated with each part.  There is no single “ex vivo cell culture protocol” in the art.  As discussed in the book Ex Vivo Cell Therapy (1999, ed Schindhelm and Nordon, Academic Press), in the introduction (Nordon and Schindhelm p1-3) and particularly chapter 13 (Mandalam et al p273-292), cell culture protocols for autologous cell therapy are quite varied, and largely depend on both the disease to be treated and the cells selected as the treatment.  No standard protocol is known.  The specification fails to set forth particular ex vivo cell culture protocols.  The specification lacks direction as to how to select a known cell culture procedure which would be amendable to changes such as those in claim 1.  
	Claim 1 fails to particularly point out and distinctly claim how the bioinformatic data collected is to be used to select a particular parameter of a ex vivo cell culture procedure for 
	Finally in claim 1, the final result of the method is merely one or more selected parameters.  Merely selecting or identifying a parameter in a process is not changing or optimizing that parameter as set forth in the preamble.  The term “optimizing” suggests a change in a process that leads to an improvement in some quality of the process or the resulting product.  Claim 1 completely lacks such steps.
	The metes and bounds of claim 2 are unclear.  This claim allegedly modifies the term “bioinformatic data” in claim 1, however, the metes and bounds of the terms within this definition or list remain unclear.  As set forth above, the term “bioinformatics” is a term which describes “an interdisciplinary field that develops methods and software tools for understanding biological data, in particular when the data sets are large and complex. As an interdisciplinary field of science, bioinformatics combines biology, computer science, information engineering, mathematics and statistics to analyze and interpret the biological data. Bioinformatics has been used for in silico analyses of biological queries using mathematical and statistical techniques.” (Wikipedia) This is not a term which defines a type of data which is connected to or correlated with a patient.  Bioinformatics, as a field, covers nearly any aspect of biological information that can be analyzed.  Bioinformatics as a term also refers to: “the collection, classification, storage, and analysis of biochemical and biological information using computers especially as applied to molecular genetics and genomics” (Merriam-Webster) which is not a definition or classification 
The metes and bounds of claim 3 are unclear.  First, the grouping of cell culture parameters is lacking a terminal “or” before volume of culture.  This is a typographical error.  Regarding claim 3, the phrase "(dilution rate)" renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear if the term is limited to the “dilution rate”.  
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The metes and bounds of claim 5 are unclear.  The claim fails to particularly point out and distinctly claim how the determination of whether the change of a parameter according to the patient data provides 1) better indication of a successful therapy outcome; 2) how to use said better indicator to further influence said selection of said parameters.  It is entirely unclear what positive active method steps are performed to determine whether the “optimization” provides “a better indication of a successful therapy outcome.”  It is unclear what indicators are used to determine a successful therapy outcome.  It is further unclear how one is to determine whether the “optimization” then provides a “better indication”.  It is unclear if this is an improvement in an indicator, or a new indicator.  It is entirely unclear what data parameters those indicators encompass.  The metes and bounds of the phrase “to use said better indicator to further influence said selection of said parameters” are entirely unclear.  The claim fails to particularly point out and distinctly claim positive active method steps which take the “better indicator” and then 
The metes and bounds of claim 6 are unclear.  The claim appears to be missing several articles or terms, as the claim reads quite awkwardly.  For example, “wherein said patient’s bioinformatic data providing a better indicator of a successful outcome is cell multiplication rate” is unclear.  It would appear the phrase should read “wherein the patients’ bioinformatic data determined to provide a better indicator of a successful outcome is the cell multiplication rate, and the cell culture parameter determined to provide a better indicator of a successful outcome is the period of the cell culture.” 
The metes and bounds of claim 7 are unclear.  It is entirely unclear how to determine a probability of therapy efficacy, with the data at hand from claim 5, which depends from claim 1.  The steps of claim 1 obtain bioinformatic data, compare that data to some other data, and select a cell culture parameter.  Claim 5 adds the method step of “monitoring plural outcomes of cellular therapy based on cells cultured according to  said selected parameters…”  This is not a positive active method step of culturing the cells according to any selected parameters, nor is it a positive active step of taking any cultured cells and applying them in a therapeutic manner to a patient. This is not a step of determining whether a treatment is efficacious.  This is not a step which completely fails to provide the necessary data and steps required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Osada (2015).
Osada, T. et al. Precision cancer immunotherapy: optimizing dendritic cell-based strategies to induce tumor antigen-specific T-cell responses against individual patient tumors. (May 2015) Journal of Immunotherapy vol 38, no 4 p155-165.
In view of the indefiniteness of the claims as previously discussed, the claims are being given their broadest reasonable interpretation to the best of the Examiner’s ability.
Claim 1 obtains patient bioinformatic data, and data from other patients, or known data, compares the two sets of data, and then selects a parameter of an ex vivo cell culture protocol to optimize based on the patient-specific data.

	With respect to claim 2, the antigen-encoding mRNA would at least meet the limitation of “data from DNA, RNA and/or protein analysis of blood or other tissues” of claim 2.  It may also meet the terms “diagnostic indicator” “presence of genetic or protein biomarkers” and/or “patient sample related data.”
	With respect to claim 3, Osada discusses cell culture parameters such as period of culture, culture media, etc in the Materials and Methods section: Reagents, preparation of human monocyte-derived DC, mixed lymphocyte reaction, T-cell proliferation in vitro with recall antigens, Statistical analysis [combinations of reagents on assay yield] et al.p156-157)
	With respect to claim 4, Osada counts cells during culture, and growth factor is added to the culture based on the count (in vitro CTL expansion with electroporated DC p157).
	With respect to claim 5, Osada monitors plural outcomes of cellular therapy (in vivo tumor treatment experiments, p157) where cells were electroporated with saline, tumor lysate, tumor mRNA or CEA protein.  These cells were cultured, expanded, harvested and used to treat tumors.  Statistical analysis of the in vivo tumor experiments was carried out as in the Statistical Analysis section, as a difference in the mean proliferation rates of the cells of the tumors (multiplication rate) p 157.

	With respect to claim 7, Osada calculates a difference in the mean proliferation rates of the cells of the tumors across the various variations to determine efficacy (statistical analysis p157).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fossett (2012).
	Fossett, E. et al. Optimizing human mesenchymal stem cell numbers for clinical application: a literature review. (2012) Stem Cells International volume 2012 e465259, 5 pages.
In view of the indefiniteness of the claims as previously discussed, the claims are being given their broadest reasonable interpretation to the best of the Examiner’s ability.
Claim 1 obtains patient bioinformatic data, and data from other patients, or known data, compares the two sets of data, and then selects a parameter of an ex vivo cell culture protocol to optimize based on the patient-specific data.
	Fossett obtains patient bioinformatic data, and data from other patients, compares the bioinformatic data, and selects a parameter of an ex vivo cell culture procedure.  Fossett obtains the following bioinformatic information: age and gender.  The parameters selected or studied of ex vivo cell culture protocols include: MSC proliferation (multiplication rate); time to doubling (counting, and time of culture), clonal expandability, etc. In section 3, a report is discussed that “discovered that ADSC underwent the most effective digestion when adipose tissue was incubated with 0.2% collagenase for 1 h for males, whereas overnight digestion was more 
	With respect to claim 2, Fossett discloses bioinformatic data of gender and age (section 2 and 3).
	With respect to claim 3, Fosset discloses period of culture (section 2 and 3).
	With respect to claim 4, Fosset discloses counting of the cells during culture (Section 3). 
	With respect to claim 5, Fosset monitors outcomes, wherein the cell culture protocols are changed based on patient bioinformatic data in section 3.  The parameter providing the better outcome was sex/ gender and Fossett suggests further study of the effects of gender on MSC culturing techniques in section 3.
	With respect to claim 6, Fosset discloses doubling rate as a patient specific bioinformatic data related to age, and a faster doubling rate indicated a more successful outcome (section 2).

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (2013).
	Kim, E-K. et al. ex vivo activation and expansion of natural killer cells from patients with advanced cancer with feeder cells from healthy volunteers. (2013) Cytotherapy vol 15, p231-241.
In view of the indefiniteness of the claims as previously discussed, the claims are being given their broadest reasonable interpretation to the best of the Examiner’s ability.

	Kim et al. determine the bioinformatic data of a patient, other patients and controls, and then selects a parameter of an ex vivo cell culture protocol based on that data.  Kim is directed to culturing NK cells from patients with advanced cancer.  The bioinformatic data of the patient is the diagnosis of cancer, advanced cancer,  or “healthy”.  If the patient had advanced cancer, one of the parameters that is selected and optimized is using feeder cells from healthy volunteers.  The parameter is: the nature of the feeding cells.
	With respect to claim 2, bioinformatic data such as a current condition of cancer, medical record data disclosing type of cancer or stage of cancer, (Table 1) or whether the patient is a healthy volunteer.
	With respect to claim 3, Kim discusses ex vivo cell culture parameters of period of culture, constituents of cell culture, removal of media, and volume of culture at pates 233-234, section: ex vivo activation and expansion of NK cells.
	With respect to claim 5, Kim notes that using the bioinformatic data of advanced cancer, with the ex vivo cell culture protocol of using feeder cells from healthy volunteers provides the better outcomes of: greater expansion of NK cells, higher levels of activation of a certain population of T cells, etc.  Kim notes: “the feeder cells used for ex vivo NK cell expansion are an important factor for determining the final purity and the proliferation of NK cells.” (conclusion, p239-240).

1-3, 5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Centeno (Aug 2015).
	Centeno, C. et al. Methods and compositions for optimized expansion and implantation of mesenchymal stem cells.  US 9,095,562 B2 (Aug 4, 2015, filed July 5 2007).
In view of the indefiniteness of the claims as previously discussed, the claims are being given their broadest reasonable interpretation to the best of the Examiner’s ability.
Claim 1 obtains patient bioinformatic data, and data from other patients, or known data, compares the two sets of data, and then selects a parameter of an ex vivo cell culture protocol to optimize based on the patient-specific data.
	Centeno determines autologous growth factor data from patient platelets, which is the patient bioinformatic data.  This is compared to normal or other patient data. (example 4 uses 5 different patients) Centeno uses the knowledge of the autologous growth factor antigens on the platelets of the patient to select novel parameters for the harvesting and expansion of patient MSC.  (abstract, summary of the invention col 2-4).  The patient specific protocol selects the addition of platelet lysate from the patient to the isolated MSC for co-culturing and/or co-implantation. Centeno assesses the doubling time (multiplication rate) of cells in monolayer culture in the presence or absence of the platelet lysate (Col 4 Fig 1A-E and description).  Centeno assesses cell confluence, cell distribution and MSC morphology and provides specific modification of levels of platelet lysate in response to certain results.  Centeno states: “Expansion conditions are based on individualized growth characteristics for the patient’s particular MSC population, not requiring synthetic or recombinant growth factors” (col 7).  Following the individualized expansion conditions for the patient leads to MSC’s enriched for a 
	With respect to claim 2, Centeno determines at least the growth rate of the MSC, a bioinformatic data point from analysis of blood or tissues of “cell multiplication rate”, patient current medical condition (Figures 8-11, avascular necrosis, bone fracture, degenerated medial meniscus, osteoarthritis etc.), medical history and/or diagnostic indicators (Figures showing before treatment and after treatment such as Fig 8-11), cell counts, etc.  Example 2 shows that MSC growth rate is dependent on patient’s health.  Patient health is a limitation of claim 2. 
	With respect to claim 3, Centeno discusses length/period of culture, constituents of media, volume of culture (col 8-16). See also Example 1, 2 or 3.
	With respect to claim 5, Centeno monitors response to treatment with the expanded MSC cells which were expanded in the presence or absence of platelet lysate, to determine whether adding the platelet lysate leads to a better outcome (Fig 8-11).  This then influences further experiments where varying amounts of platelet lysate are used (col 8-16).  Treatment outcomes were monitored in examples 8-10.
	With respect to claim 6, a higher cell multiplication rate is associated with a better outcome (see examples 8-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references were cited in the rejections under 35 USC 101 and or 112 but not cited in their entirety anywhere else in the action:

Niess, H. et al. Treatment of advanced gastrointestinal tumors with genetically modified autologous mesenchymal stromal cells (TREAT-ME1): study protocol of a phase 1/II clinical trial.  (2015) BMC Cancer, vol 15, e237. 13 pages.
Nordon, R. et al. Introduction, 1999 in Ex vivo cell therapy eds Schindhelm and Nordon, Academic Press pages 1-3.
Mandalam et al. Chapter 13: ex vivo hematopoetic cell expansion for bone marrow transplantation (1999) in Ex vivo cell therapy, eds Schindhelm and Nordon, Academic press p 273-292.
Eaker, S. et al. Concise review: guidance in developing commercializable autologous / patient-specific cell therapy manufacturing. (2013) Stem Cells Translational Medicine vol 2 p871-883.
Campbell, A. Concise review: process development considerations for cell therapy.  (2015) Stem Cells Translational Medicine, vol 4 p1155-1163.
The following prior art citations discuss various ex vivo cell culture procedures for autologous treatment in detail:
Cortin, V. et al. Efficient in vitro megakaryocyte maturation using cytokine cocktails optimized by statistical experimental design. (2005) Experimental Hematology vol 33 p 1182-1191.  Methodically and statistically tests combinations of cytokines on the expansion and maturation of MK and platelet production.

Jung, S. et al. Ex vivo expansion of human mesenchymal stem cells in defined serum-free media. (2012) Stem Cells International, volume 2012, Article ID 123030, 21 pages.
Johnson et al. US 9,946,834 B2 Apparatus and method for processing cell culture data.
Hammer et al. US 2019/0255162 A1 Method for providing tumor-specific T cells.
Altman et al. US 2015/0118199 A1. Methods of measuring potential for therapeutic potency and defining dosages for autologous cell therapies.
Waters et al. US 2018/0080049 A1 Systems and methods for point/ center of care immunotherapy.
Lee et al. US 9,267,938 B2 ex vivo human multiple myeloma cancer niche and its use as a model for personalized treatment of multiple myeloma.
Conway et al. US 2016/0177244 A1 Automated cell culture system and method.
Pinxteren et al. US 2012/0308531 A1 expansion of stem cells in hollow fiber reactors.
Centeno et al. US 2009/0010896  A1 Methods and compositions for optimized expansion and implantation of mesenchymal stem cells- PGPub of Centeno, cited above.
Carreno et al. US 2017/0202939 A1 personalized cancer vaccines and methods therefor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631